DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CATHETER FOR ANTIMICROBIAL CONTROL.
Claim Objections
Claims 10-11 are objected to because of the following informalities: 
It appears that these claims should depend on claim 7 rather than claim 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chung et al. (US 2010/0119755 A1).
Regarding claim 1, Chung discloses a method comprising: 

disposing the conduit in a body of a living being (¶ 106).
Regarding claim 2, Chung discloses the conduit is a catheter (¶¶ 60, 106, 128).
Regarding claim 3, Chung discloses disposing of the texture on the curved surface of the conduit is conducted via a continuous process (FIG. 3-4; ¶¶ 72+).  
Regarding claim 15, Chung discloses imparting the texture to the conduit via a plurality of templates (¶¶ 66+).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

  The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 4-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2010/0119755 A1) as applied to claim 1 above, further in view of Rundo (US 4,988,400 A) and Milani (US 3,795,471).
Regarding claim 4, Chung does not appear to expressly disclose a feed spool, guide tube, or take-up spool.
However, Milani discloses a method of shaping hollow extrudates (title/abstract) with the steps of: advancing a hollow extrudate of plastic material (1), i.e. a conduit, in contact with a single band covering the entire outer surfaces of the extrudate (9), i.e. a single film that is wrapped around the conduit, between hollow plates (3-4), i.e. a guide tube, wherein the texture is transferred into the plastic material (2:1-7, 25-45 and claim 1).
Rundo discloses a similar method of patterning a continuous strip (title/abstract) which includes a supply spool and a take-up spool (4:39+, 5:27+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Chung to include the guide tube of Milani and the spools of Rundo, because such means are known in the art to apply textures in similar continuous processes.
Regarding claim 5, Chung discloses curing after patterning which suggests feeding the conduit to a curing chamber after it emerges from the guide tube (¶¶ 34, 49, 56, 73, 76, 130+, 134+).
Regarding claim 6, Milani discloses the conduit is centered in a centering device during its travel to the guide tube (FIG. 1-2).
Regarding claim 7, Chung suggests the texture is disposed on the curved surface of the conduit via a template that an opposing image of the texture (¶¶ 65-66, 72, 75).
Regarding claim 8, Milani suggests texture is imparted to the conduit by wrapping the template around a surface of the conduit (FIG. 1-2; 2:25+).

Regarding claim 10, Milani suggests a pressure imparted by a template to the conduit is increased during a travel of the conduit through the guide tube (2:53+).
Regarding claim 11, Milani discloses the guide tube is thermostatically controlled, e.g. heated (2:25+).
Regarding claim 12, Chung discloses a surface of the conduit is monolithically integrated with a base of the conduit (¶ 92).
Regarding claim 13, Chung discloses the plurality of spaced features have a chemical composition that is similar to a chemical composition of the conduit surface (¶ 90).
Regarding claim 14, Chung discloses the plurality of spaced features have a chemical composition that is different from a chemical composition of the conduit surface (¶ 90).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kikuchi et al. (US 5,811,051 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742